IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                    IN AND FOR NEW CASTLE COUNTY



KENNETH T. DEPUTY,                     )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) C.A. No. N12C-05-163 MMJ
                                       )
                                       )
DR. J. CONLAN,                         )
                                       )
            Defendant.                 )



                            Submitted: March 26, 2015
                              Decided: April 1, 2015

                          On Plaintiff Kenneth T. Deputy’s
                         Motion for Appointment of Counsel
                                      DENIED

                                       ORDER

Kenneth T. Deputy, Pro Se, Plaintiff

Daniel A. Griffith, Esquire, Scott F. Wilcox, Esquire, Whiteford Taylor & Preston
LLC, Attorneys for Defendant

JOHNSTON, J.
         By Memorandum Opinion dated June 5, 2014, the Court denied Plaintiff’s

fourth Motion for Appointment of Counsel. This was Plaintiff’s sixth request for

appointment of an attorney at State expense.

         Plaintiff has again moved for appointment of counsel. Plaintiff states that he

has made numerous unsuccessful attempts to obtain private counsel on a contingency

basis.

         The Delaware Superior Court has the “inherent authority to appoint counsel for

an indigent person in a civil suit.”1 The Court will only appoint counsel if it is

demonstrated that the prisoner does not have meaningful access to the courts by other

alternatives.2 Meaningful access has been interpreted to mean “either access to an

adequate law library or legal assistance in the preparation of complaints, appeals,

petitions, etc., though the State is vested with discretion to select the method by

which to implement this constitutional guarantee.”3 The State rarely appoints counsel

to prisoners for civil claims.4

         Plaintiff has access to the prison law library. He successfully appealed the

dismissal of his 2007 lawsuit to the Delaware Supreme Court. There is nothing in the



         1
             Vick v. Dep’t. of Corr, 1986 WL 8003, at *2 (Del. Super.).
         2
             Id.
         3
             Id. at *1.
         4
             See Jenkins v. Dover Police Comm’r, 2002 WL 663912 (Del. Super.).
record to show Plaintiff is being denied “meaningful access” to the Courts.

      Plaintiff’s instant motion again fails to demonstrate the need for court-

appointed counsel at State expense. Deputy has not provided any new or different

facts or law in support of his motion.

      Plaintiff argues that his case is “clearly meritorious” because it “has been

scheduled for trial twice..”. Cases are given trial dates as a matter of course. A trial

date is by no means an evaluation of the merits of the cause of action.

      There is no question that Plaintiff would benefit from the assistance of counsel.

Representation by an attorney is virtually always beneficial for every litigant.

However, civil plaintiffs are not entitled to appointment of legal counsel at State

expense. The State simply does not have the resources to supply civil litigants with

attorneys, regardless of the purported merits of the case. Further, any plaintiff who

cannot find a private attorney to represent the plaintiff in a personal injury case,

should seriously consider whether the claim is financially and practically viable.

      THEREFORE, Plaintiff’s Motion for Appointment of Counsel is hereby

DENIED. THE COURT WILL NOT CONSIDER ANY FURTHER MOTIONS

OR REQUEST FOR APPOINTMENT OF LEGAL COUNSEL.

      IT IS SO ORDERED.

                                         _/s/ Mary M. Johnston_____________
                                         The Honorable Mary M. Johnston